Case 18-43449-elm13 Doc 23 Filed 10/08/18        Entered 10/08/18 18:36:59      Page 1 of 6



1    KRISTIN ZILBERSTEIN, ESQ. (24104960)
     JENNIFER BERGH, ESQ. (24103791 )
2    THE LAW OFFICES OF MICHELLE GHIDOTTI
     600 E. John Carpenter Fwy., Suite 200
3    Irving, TX 75062
     Office: (949) 427-2010 ext 1010
4    Fax: (949) 427-2732
     Email:kzilberstein@ghidottilaw.com
5
     Attorneys for Creditor
6    U.S. Bank Trust National Association,
     As Trustee of Bungalow Series F Trust
7

8                             UNITED STATES BANKRUPTCY COURT
9
                         NORTHERN DISTRICT OF TEXAS – FORT WORTH
10   In re:                                  )       Case No.: 18-43449-rfn13
                                             )
11   Annalisa Porcher,                       )
                                             )       Chapter 13
12                       Debtor.             )
                                             )       OBJECTION TO CONFIRMATION OF
13                                           )       DEBTOR’S PLAN
                                             )
14                                           )
                                             )       Property: 2011 Longbranch Court
15                                           )       Arlington, TX 76012
                                             )
16                                           )
                                             )
17                                           )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
                                             )       The Honorable Judge Russell F. Nelms
22

23

24


                                                 1
Case 18-43449-elm13 Doc 23 Filed 10/08/18               Entered 10/08/18 18:36:59        Page 2 of 6



1    TO THE HONORABLE JUDGE RUSSELL F. NELMS, UNITED STATES BANKRUPTCY

2    JUDGE, THE DEBTORS, THEIR ATTORNEY OF RECORD AND THE CHAPTER 13

3    TRUSTEE, TIM TRUMAN:

4            U.S. Bank Trust National Association, As Trustee of Bungalow Series F Trust,

5    (“Creditor”), a secured creditor of the above-named Debtors hereby objects to the confirmation

6    of Debtor’s Chapter 13 Plan (the “Plan”) on the grounds that the Plan does not comply with the

7    provisions of Chapter 13 of Title 11, United States Code, and with other applicable provisions of

8    said Title 11.

9            This objecting Creditor holds a deed of trust on the Debtor’s real property commonly

10   described as 2011 Longbranch Court, Arlington, TX 76012 (the “Property”), which is Debtors’

11   principal residence. Creditor is entitled to receive payments pursuant to a Promissory Note

12   which is secured by a Deed of Trust on the subject property commonly known as 2011

13   Longbranch Court, Arlington, TX 76012. As of 9/3/18, the approximate amount in default is

14   $177,693.80, as will be described in the forthcoming Proof of Claim which will be filed before

15   the bar date by Creditor; Creditor files this Objection to protect its interests.

16                                                          I

17                                                 ARGUMENT

18       Application of the provisions of 11 United States Code Section 1325 determines when a Plan

19   shall be confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan

20   cannot be confirmed as proposed because the Plan does not comply with the provisions of

21   Chapter 13 of the United States Bankruptcy Code.

22       A. IMPERMISSIBLY MODIFIES CREDITOR’S RIGHTS
         11 U.S.C. §1322(b)(2)
23

24


                                                        2
Case 18-43449-elm13 Doc 23 Filed 10/08/18               Entered 10/08/18 18:36:59        Page 3 of 6



1              Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim is

2    secured only by a security interest in real property that is debtor’s principal residence is

3    impermissible. The plan lists $142,794.00 in arrears when the actual arrears are $177,693.80.

4    That reduction in arrears is an impermissible modification of Creditor’s claim. Therefore, the

5    Plan is not feasible.

6

7    ////

8    ////

9    ////

10   ////

11   ////

12   ////

13   ////

14   ////

15

16          B. DOES NOT MEET FULL VALUE REQUIREMENT
               11 U.S.C. §1325(a)(5)(B)(ii)
17
               The Debtors’ Plan does not provide for cure of the pre-petition arrears owed to
18
     Creditor. The pre-petition arrears owed to Creditor are no less than approximately
19
     $177,693.80. Debtors’ Plan does only provides for payment of $142,794 in pre-petition
20
     arrears being paid to the creditor.
21
            Accordingly, Debtors will be required to amend their Plan to fully provide for the pre-
22
     petition arrears owed to Creditor. Since Debtors’ Plan does not provide for cure of the default
23

24


                                                        3
Case 18-43449-elm13 Doc 23 Filed 10/08/18             Entered 10/08/18 18:36:59       Page 4 of 6



1    of the pre-petition arrears owed to Creditor, the Plan does not meet the full value requirement

2    and fails to satisfy 11 U.S.C. §1325(a)(5)(B)(ii).

3

4       WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:

5           1.      Confirmation of the Proposed Chapter 13 Plan be denied; or, in the alternative,

6           2.      Debtor’s plan be amended to reflect the arrears amount listed in Secured
                    Creditor’s filed proof of claim
7
            3.      For attorneys’ fees and costs herein, and
8
            4.      For such other relief as this Court deems proper.
9

10   DATED: October 5, 2018         THE LAW OFFICES OF MICHELLE GHIDOTTI

11

12                                                 By: /s/ Kristin Zilberstein Esq._______
                                                   Kristin Zilberstein, Esq.
13                                                 Attorney for U.S. Bank Trust National Association,
                                                   As Trustee of Bungalow Series F Trust
14

15

16

17

18

19

20

21

22

23

24


                                                      4
Case 18-43449-elm13 Doc 23 Filed 10/08/18            Entered 10/08/18 18:36:59       Page 5 of 6



  Jennifer R. Bergh, Esq. (SBN 24103791)
  Kristin A. Zilberstein, Esq. (SBN 24104960)
  LAW OFFICES OF MICHELLE GHIDOTTI
  1920 Old Tustin Ave.
  Santa Ana, CA 92705
  Ph: (949) 427-2010
  Fax: (949) 427-2732
  kzilberstein@ghidottilaw.com

  Attorney for Movant,
  U.S. Bank Trust National Association,
  As Trustee of Bungalow Series F Trust


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               FT. WORTH DIVISION


  IN RE:                                      § CASE NO.: 18-43449-rfn13
                                              §
  Annalisa Porcher,                           § CHAPTER 7
                                              §
         DEBTORS,                             § CERTIFICATE OF SERVICE
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                 CERTIFICATE OF SERVICE


         I am employed in the County of Orange, State of California. I am over the age of

  eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

  Santa Ana, CA 92705.

         I am readily familiar with the business’s practice for collection and processing of

  correspondence for mailing with the United States Postal Service; such correspondence would




                                                 1
                                  CERTIFICATE OF SERVICE
Case 18-43449-elm13 Doc 23 Filed 10/08/18              Entered 10/08/18 18:36:59       Page 6 of 6



  be deposited with the United States Postal Service the same day of deposit in the ordinary

  course of business.

  On October 8, 2018 I served the following documents described as:

                 OBJECTION TO CONFIRMATION OF DEBTOR’S PLAN

  on the interested parties in this action by placing a true and correct copy thereof in a sealed

  envelope addressed as follows:

  (Via United States Mail)
  Debtor                                               Chapter 13 Trustee
  Annalisa Porcher                                     Tim Truman
  2011 Longbranch Court                                6851 N.E. Loop 820, Suite 300
  Arlington, TX 76012                                  N Richland Hills, TX 76180

  Debtor’s Counsel                                     U.S. Trustee
  Christopher Marvin Lee                               United States Trustee
  Lee Law Firm, PLLC                                   1100 Commerce Street
  8701 Bedford Euless Road                             Room 976
  Suite 510                                            Dallas, TX 75242
  Hurst, TX 76053

  Debtor’s Counsel
  Eric Allen Maskell
  Lee Law Firm, PLLC
  8701 Bedford Euless Rd.
  Suite 510
  Hurst, TX 76053

  _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
  the United States Postal Service by placing them for collection and mailing on that date
  following ordinary business practices.

  ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
  Eastern District of California

  __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
  America that the foregoing is true and correct.

          Executed on October 8, 2018 at Anaheim, California

  /s / Kristin A. Zilberstein
  Kristin A. Zilberstein



                                                   2
                                   CERTIFICATE OF SERVICE
